Order entered September 5, 2018




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-18-00248-CR

                            CARLOS DANIEL PADILLA, Appellant

                                                   V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 291st Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F16-59454-U

                                              ORDER
        Before the Court is court reporter Sasha S. Brooks’s August 30, 2018 request for an

extension of time to file the reporter’s record. We GRANT the request and ORDER the

reporter’s record filed on or before September 18, 2018. If Ms. Brooks fails to file the record by

September 18, 2018, the Court will exercise its available remedies which may include ordering

that she not sit until the complete reporter’s record is filed.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Stephanie Mitchell, Presiding Judge, 291st Judicial District Court; Sasha S. Brooks,

official court reporter, 291st Judicial District Court; and to counsel for all parties.


                                                         /s/      LANA MYERS
                                                                  JUSTICE